DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over McAden (2007/0239321).
Regarding claim 1, McAden teaches a method of optimizing operation of an autonomous wireless mobile asset monitoring system which detects presence of cargo in a mobile asset which comprises at least one zone (i.e., tracking of mobile assets such as cargo containers, and in particular to techniques for reducing power consumption...[0001], monitoring mobile assets for fleet management…[0003]. The sensors are typically installed within the tractor or cargo trailers in such as way that they can automatically monitor the status of each asset… [0004], electronics package within the cargo includes various sensors… [0005]…, controlling the state of a power supply in a mobile asset such as a cargo trailer [0010]).
McAden implicitly disclose “if energy conservation is a requirement of the system, scanning each zone until cargo is detected in one of the zones and transmitting data .
Claims 6-8, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ehrman et al. (2008/0068171).
Regarding claim 6, Ehrman teaches autonomous wireless mobile asset monitoring system for detecting presence or absence of cargo in a mobile asset (i.e.,  mobile asset having an RFID interrogator to locate items in the mobile asset [0009], [0034]), comprising: a door sensor for detecting whether a door of the mobile asset or container is in a closed or open state (i.e., the container may also include sensors in communication with the VAC 30 to detect when the container is open, when it is a cargo sensor comprising at least one ultrasonic transceiver for emitting acoustic signals in the mobile asset and receiving return signals based on the transmitted acoustic signals ([0034]-[0036]); a mobile asset monitoring device that processes analog or binary data representative of the return signals to determine, using at least one cargo detection algorithm, the presence or absence of cargo in the mobile asset (i.e., item monitoring system for monitoring and tracking the movement of the items throughout an area or facility both historically and in real-time [0026], [0030]); a battery for powering the cargo sensor and the mobile asset monitoring device ([0033], [0087]). 
 Ehrman implicitly discloses “backend infrastructure for storing the analog or binary data and for storing the at least one cargo detection algorithm”. This feature could have been derived by one of ordinary skill in the art from the teaching of Ehrman which discloses mobile RFID portals for attachment to a plurality of mobile asset/vehicle. Each mobile RFID portal includes an RFID reader for reading identifications of proximately located RFID tagged items, a data storage device for storing read identifications, and a communicator for transmitting read identifications over a wireless interface ([0030], [0042]). Accordingly, one of ordinary skill in the art, could have easily conceived the invention in claim 6 from the teaching of Ehrman in order to determine when to turn off sensors and save power based on location of the mobile asset.
Regarding claim 7, Ehrman teaches a mobile device that communicates with the door sensor and the cargo sensor, wherein the mobile device comprises a processor containing instructions that permit a user to perform a diagnostic operation of the autonomous wireless mobile asset monitoring system (i.e., when the door to the container is open (or the contents of the container are otherwise accessible) the RFID  [0088]). Accordingly, one of ordinary skill in the art, could have easily conceived the invention in claim 7 from the teaching of Ehrman in order to determine when to turn off sensors and save power based on location of the mobile asset.
 Regarding claim 8, Ehrman teaches the cargo sensor comprises a wireless sensor hub antenna that permits wireless communication between the door sensor and the mobile asset monitoring device ([0088]).  
Regarding claims 10, 11, Ehrman teaches the backend infrastructure comprises a server, and wherein the server performs further processing of the analog or binary data (i.e., the central data processing system 24 may, in one embodiment, take the form of a server and database [0030]). 
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ehrman et al. (2008/0068171) in view of Mantini et al. (US 2012/0123646).
Regarding claim 12, Ehrman teaches all the limitations above except processing comprises compensating for temperature and humidity. 
However, the preceding limitation is known in the art of communications. Mantini teaches  the temperature sensor 302 reads the temperature beside the strain gauge. The Microcontroller (MCU) 307 obtains the temperature compensation coefficients from EEPROM 304 (Electrically Erasable Programmable Read-Only Memory, a type of non-volatile memory used in computers and other electronic devices to store small amounts of data that must be saved when power is removed.). Traditionally, the offset from the strain gauge will be compensated first with a Digital to Analog (ADC) convert then the  ([0079]-[0080]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Mantini within the system of Ehrman in order to provide a monitoring system with a load sensor to measure the extent to which the truck and trailer is loaded.
Regarding claim 13, teaches all the limitations above except a solar panel to recharge the battery. 
However, the preceding limitation is known in the art of communications. Mantini teaches a system to control the positioning of liftable or steer axles on a truck or tractor-trailer by monitoring one or more input data types selected from the group consisting of speed and direction data, load data, turn signal data, engine data and emergency signal data ([0012]). this invention is an improved wheel speed sensor for use with the systems of the present invention that is less difficult to install and maintain. It is designed to conserve power, allowing the sensor to run off a single set of batteries for as much as two, three, or five years without replacement. Optionally, the sensor may also have a small solar panel or mechanical generator to recharge the battery as needed ([0053]).
Allowable Subject Matter
Claims 15-17 are allowed.
Claims 2-5, 9, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842. The examiner can normally be reached MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN A GELIN/Primary Examiner, Art Unit 2643